internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb ec plr-125485-01 date february target acquiring date a date b date c year executive dear this is in reply to a letter dated date from your authorized representative requesting rulings concerning the deduction limitation of sec_162 of the internal_revenue_code the facts as represented by acquiring are as follows pursuant to an amended and restated agreement and plan of exchange dated as of date a amended and restated as of date b acquiring acquired all the common_stock of target and target became a wholly-owned subsidiary of acquiring the acquisition the acquisition occurred on date c and target’s final separate consolidated tax_year ended on that date acquiring is the sole shareholder of target acquiring has represented that target is not required to file any proxy statements containing a summary compensation table that disclose executive compensation under item of regulation s-k for its short_year that ends with the acquisition however target and its wholly-owned subsidiary continue to be reporting companies for purposes of the securities exchange act of exchange act as a result target will continue to be required to file form 10-k with the securities_and_exchange_commission sec plr-118086-01 executive resigned in year the year of the acquisition acquiring has represented that none of the target executives who continue to perform services after the acquisition will be included in the summary compensation table for year to be filed by acquiring thus the compensation paid and deducted by target in its short taxable_year ending with the acquisition will never be reported on a summary compensation table filed by either acquiring or target sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines covered_employee to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations provides the general_rule for who is a covered_employee under the regulations a covered_employee means any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act in the notice of proposed rulemaking containing the proposed_regulations under sec_162 the preamble contains the following language concerning the identification of covered_employee the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a covered_employee if the individual’s compensation is reported on the summary compensation table under the sec’s executive compensation disclosure rules as set forth in item of regulation s-k cfr under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purposes an plr-118086-01 individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on the summary compensation table and who are also employed on the last day of the taxable_year are covered employees therefore based on the facts submitted we rule as follows for purposes of sec_162 of the code target’s officers will not be covered employees with respect to year provided that no summary compensation table listing target officers is included in any target proxy statement that is sent to shareholders and filed by target with the sec for year for purposes of sec_162 of the code executive will not be a covered_employee with respect to year accordingly no compensation paid to executive with respect to year will be subject_to the sec_162 deduction limitation except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code specifically no ruling was requested and none is given regarding the federal tax consequences of the acquisition of target this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours robert b misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
